Citation Nr: 1038367	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-16 363	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD) and 
depression, to include as secondary to service-connected diabetes 
mellitus (DM).

2.  Entitlement to service connection for cardiovascular disease, 
to include hypertension, to include as secondary to service-
connected DM.

3.  Entitlement to service connection for hypercholesterolemia, 
to include as secondary to service-connected DM.

4.  Entitlement to service connection for headaches, to include 
as secondary to service-connected DM.

5.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected DM.

6.  Entitlement to service connection for a dental disorder, to 
include as secondary to service-connected DM.

7.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected DM.

8.  Entitlement to service connection for peripheral neuropathy 
of the hands and feet, to include as secondary to service-
connected DM.

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1974, to 
include service in Vietnam from October 1970 to August 1971.

This appeal to the Board of Veterans Appeals (Board) arises from 
a January 2007 rating action that denied a T/R, as well as 
service connection for an acquired psychiatric disorder, to 
include PTSD; cardiovascular disease, to include hypertension; 
hypercholesterolemia; headaches; an eye disorder; a dental 
disorder; a cervical spine disorder; and peripheral neuropathy of 
the hands and feet, each to include as secondary to service-
connected DM.

This appeal also arises from an August 2008 rating action that 
denied service connection for depression, to include as secondary 
to service-connected DM.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

The Veteran and his attorney contend that he currently suffers 
from an acquired psychiatric disorder, to include PTSD and 
depression, that either had its onset in service or is secondary 
to his service-connected DM.  He states that he was hospitalized 
in service for blackout spells and a suicide attempt, and that 
all pertinent service medical records pertaining to this 
treatment have not been obtained.
 
The veteran's service personnel records indicate that he was 
stationed at the Aberdeen Proving Grounds, Maryland from November 
1971 to March 1972, and at Fort Bragg, North Carolina from March 
1972 to July 1974.  Appellate review discloses that the veteran's 
service medical records are incomplete.  December 1971 service 
medical records indicate that the Veteran was seen in the 
emergency room of the Kirk Army Hospital, Aberdeen Proving 
Grounds, Maryland after he lost consciousness, but no such 
hospital records are contained in the claims folder.  An August 
1972 clinical record cover sheet indicates that the Veteran was 
hospitalized at the Womack Army Hospital, Fort Bragg, North 
Carolina for what was diagnosed as a suicide attempt with 
Dilantin, and a hysterical character disorder, but no hospital 
records or records of any follow-up treatment and evaluation are 
contained in the claims folder.  The Board finds that the RO 
should contact the National Personnel Records Center (NPRC) and 
the service department (U.S. Army), and directly contact the Kirk 
Army Hospital, Aberdeen Proving Grounds, Maryland, and the Womack 
Army Hospital, Fort Bragg, North Carolina, as appropriate, and 
conduct a search for the veteran's complete service medical 
records, to include any records of treatment in Maryland for loss 
of consciousness in December 1971, and in North Carolina for a 
suicide attempt in August 1972, as well as any and all follow-up 
treatment records.  Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

The Veteran has also alleged post-service treatment at a veterans 
mental health outreach clinic in Mt. Vernon, Washington, in the 
mid-1980s, and at the San Francisco, California VA Medical Center 
(VAMC) from 1993 to 1997.  Thus, the Board finds that the RO 
should obtain copies of any and all records of treatment and 
evaluation of the Veteran at the Mt. Vernon, Washington veterans 
mental health outreach clinic in the mid-1980s, as well as any 
and all records of treatment and evaluation for DM; 
cardiovascular disease, to include hypertension; 
hypercholesterolemia; headaches; eye, dental, cervical spine, and 
psychiatric disorders; and peripheral neuropathy of the hands and 
feet at the San Francisco, California VAMC from 1993 to 1997, and 
the Wichita, Kansas and Kansas City, Missouri VAMCs from April 
2009 up to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration thereof, 
regardless of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  As noted above, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC and the 
service department (U.S. Army), and 
directly contact the Kirk Army Hospital, 
Aberdeen Proving Grounds, Maryland, and the 
Womack Army Hospital, Fort Bragg, North 
Carolina, as appropriate, and conduct a 
search for the veteran's complete service 
medical records, to include any records of 
treatment and evaluation in Maryland for 
loss of consciousness in December 1971, and 
in North Carolina for a suicide attempt in 
August 1972, as well as any and all follow-
up treatment records.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims 
folder.

2.  The RO should obtain copies of any and 
all records of treatment and evaluation of 
the Veteran at the Mt. Vernon, Washington 
veterans mental health outreach clinic in 
the mid-1980s, as well as any and all 
records of treatment and evaluation for DM; 
cardiovascular disease, to include 
hypertension; hypercholesterolemia; 
headaches; eye, dental, cervical spine, and 
psychiatric disorders; and peripheral 
neuropathy of the hands and feet at the San 
Francisco, California VAMC from 1993 to 
1997, and the Wichita, Kansas and Kansas 
City, Missouri VAMCs from April 2009 up to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims 
folder.

3.  If any records sought are not obtained, 
the RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  

6.  If any claim on appeal remains denied, 
the RO must furnish the Veteran and his 
attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).
  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

